HOLLAND, District Judge.
After a careful review of the cases _ cited by counsel and other authorities which the court could find, we are of opinion that the case of Bank v. Lyons (C. C.) 134 Fed. 510, was propertly decided, and that the facts upon which the present rule was granted are on all fours with, those in Bank v. Lyons, supra. The subpoena was properly issued, and the witnesses should appear and answer such questions as pertain to the existence of the books and papers called for and which the answer states have been destroyed. This is the only question about which the witnesses can be interrogated.
Rule to show cause why the subpoena should not be set aside is dismissed.